t c memo united_states tax_court intertan inc petitioner v commissioner of internal revenue respondent docket no filed date raymond p wexler and david c kung for petitioner james m cascino david b flassing and john j comeau for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined to impose a dollar_figure accuracy-related_penalty under sec_6662 a on petitioner for its taxable_year ended date the only issue for decision is whether petitioner is liable for that penalty we hold that it is findings_of_fact some of the facts have been stipulated and are so found petitioner is a delaware corporation with its principal office in ontario canada at all relevant times petitioner which was formed in as part of a reorganization and spinoff of tandy corporation was a holding_company at such times petitioner owned stock in various wholly owned foreign operating subsidiaries petitioner’s operating subsidiaries including intertan canada ltd itc a canadian corporation intertan u k limited intertan u k and intertan europe s a intertan europe on date petitioner as guarantor and itc intertan u k and intertan europe as borrowers entered into an agree- ment entitled revolving credit and term_loan agreement the bank agreement with a syndicate of banks bank syndicate as lenders during a period of time not disclosed by the record 1unless otherwise noted currency amounts are denominated in united_states dollars 2all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the bank syndicate extended a revolving credit facility revolv- ing credit facility to certain of petitioner’s operating subsid- iaries and extended a dollar_figure million term_loan term_loan to its operating subsidiary itc as of date petitioner’s operating subsidiaries were in default under the bank agreement and frbig_number approximately dollar_figure under the revolving credit facility and dollar_figure million under the term_loan were due and payable on date petitioner executed a document entitled guarantee and postponement of claim guarantee and assignment agreement the guarantee and assignment agreement provided in pertinent part for valuable consideration receipt hereof is hereby acknowledged the undersigned and each of them if more than one hereby jointly and severally guarantee s payment on demand to royal bank of canada hereinafter called the bank of all debts and lia- bilities present or future direct or indirect abso- lute or contingent matured or not at any time owing by intertan canada ltd hereinafter called the cus- tomer itc to the bank or remaining unpaid by the customer to the bank heretofore or hereafter incurred or arising and whether incurred by or arising from agreement or dealings between the bank and the customer or by or from agreement or dealings with any third party by which the bank may be or become in any manner whatsoever a creditor of the customer or however other- wise incurred or arising anywhere within or outside the country canada where this guarantee is executed and 3the record does not disclose whether petitioner was liable as of date as guarantor under the bank agreement 4petitioner was the only signatory to the guarantee and assignment whether the customer be bound alone or with another or others and whether as principal or surety such debts and liabilities being hereinafter called the liabili- ties the liability of the undersigned hereunder being limited to the sum of twenty-one million canadian cdollar_figure dollars approximately dollar_figure on date together with interest and the undersigned and each of them if more than one hereby jointly and severally agree s with the bank as follows all indebtedness and liability present and fu- ture of the customer to the undersigned petitioner or any of them are hereby assigned to the bank and postponed to the liabilities and all moneys received by the undersigned shall be received in trust for the bank and forthwith upon receipt shall be paid over to the bank the whole without in any way limiting or lessening the liability of the undersigned under the foregoing guarantee and this assignment and postpone- ment is independent of the said guarantee and shall remain in full effect notwithstanding that the liabil- ity of the undersigned or any of them under the said guarantee may be extinct the term liabilities as previously defined for purposes of the postponement feature provided by this agreement and this section in particular includes any funds advanced or held at the disposal of the customer under any line s of credit at some point between july and date it was determined that petitioner’s anticipated federal_income_tax tax for its tax_year ended date would be approximately dollar_figure million petitioner retained price waterhouse to review its tax planning options and to make recommendations to minimize peti- tioner’s anticipated tax for that year price waterhouse’s review and recommendation steve wolf mr wolf was the price waterhouse partner responsible for price waterhouse’s review and recommendation bruce thorpe mr thorpe was the senior manager assigned to price waterhouse’s review and recommendation dale bond mr bond was a senior associate assigned to price waterhouse’s review and recommendation and worked under the supervision of mr thorpe douglas saunders mr saunders who worked in price waterhouse’s office in mississauga ontario mississauga office assisted mr bond in price waterhouse’s review and recommendation mr saunders continued to provide assistance in price waterhouse’s review and recommendation after he joined petitioner in date as vice president and controller as part of price waterhouse’s review and recommendation price waterhouse conducted a study of itc’s earnings_and_profits itc’s e_p study itc’s e_p study was necessary in order to 5in mr saunders began working for price waterhouse as a staff assistant in its toronto office he became a staff accountant in a senior staff accountant in a supervi- sor in a manager in and a partner in after becoming a manager in mr saunders transferred to price waterhouse’s mississauga office during his tenure at price waterhouse mr saunders was involved in dividend planning for multinational clients in that role mr saunders reviewed proposed transactions of such clients in order to identify any potential canadian tax issues such as the canadian nonresident withholding_tax on dividends mr saunders did not provide any advice about the united_states tax consequences of any such proposed transactions 6mr saunders remained as vice president and controller of petitioner until his retirement the record does not disclose the precise date on which mr saunders retired from petitioner as of the time of the trial in this case mr saunders was working for petitioner under a three-year consulting arrangement determine whether itc had sufficient earnings_and_profits to pay a dividend to petitioner that would generate sufficient foreign tax_credits to minimize petitioner’s anticipated tax_liability for its taxable_year ended date itc’s e_p study was very complex and time-consuming on date mr bond prepared on behalf of mr thorpe a price waterhouse interoffice memorandum addressed to cullen duke of price waterhouse’s houston office date interoffice memorandum regarding the viability of itc’s paying a dividend to petitioner mr thorpe reviewed and ap- proved that memorandum the date interoffice memo- randum stated in pertinent part our planning idea involves paying another dividend from intertan canada itc to generate deemed paid credits that the u s parent petitioner can use to offset the tax on the subpart_f_income since intertan canada will have a deficit in its post-1986 e_p pool the dividend will have to be paid out of pre-1987 e_p when a foreign_corporation pays a dividend when there is a deficit in its post-1986 e_p pool notice_87_54 requires the deficit be carried back to offset e_p in pre-1987 years if intertan canada’s deficit in its post-1986 e_p pool is within a certain range intertan canada will be able to pay a small dividend out of e_p and bring up approximately dollar_figure million of deemed paid foreign taxes if the deficit in the post-1986 e_p pool is too small the effective_tax_rate on the e_p that remains after carryback of the deficit 7the complexity of itc’s e_p study related inter alia to a deficit in itc’s post-1986_earnings_and_profits pool and certain losses of itc that had been carried back to its prior taxable years and had thereby created refunds such refunds complicated the calculation of itc’s post-1986_foreign_income_taxes and post- undistributed_earnings will be too low for the planning strategy to work if the deficit in the pool is too large the carryback will eliminate all of the e_p with our current projections for the fiscal_year loss the planning idea appears to be viable but it relies on taking a position that we feel is unclear intertan canada has filed for a dollar_figure million canadian refund due to the carryback of the fiscal_year loss we have accrued the refund as a receivable and increased the e_p for the amount of the refund regulations sec_1_905-3t discusses adjustments to the e_p pool for refunds received however revrul_64_146 states that for purposes of paying dividends a refund due to the carryback of a net_operating_loss increases the e_p of the loss_year relying upon revrul_64_146 and accruing the refund related to the loss will put the deficit in the post-1986 e_p pool at a level that will make the planning strat- egy possible on date mr saunders who was at that time petitioner’s vice president and corporate controller had a meeting date meeting with mr wolf mr thorpe and mr bond mr thorpe prepared a written summary of that meeting dated date date meeting summary the date meeting summary stated in pertinent part under the heading planning ideas avoid withholding_tax in canada by making dividend a repayment of paid-in capital we must first create some paid-in capital this can possibly be done by having iti petitioner contribute a dollar_figure million note from canada itc to canada canada will then pay the dividend and iti will make another loan to canada the irs shouldn’t really care because the u s tax result is the same as if the planning had not been done doug will look into the canadian tax issues we need to clear all this with mtc price waterhouse’s multi-state consulting group on date mr bond prepared on behalf of mr thorpe a memorandum addressed to keith wettlaufer mr wettlaufer senior vice president of petitioner and of itc for finance and administration date memorandum mr thorpe reviewed and initialed that memorandum the date memorandum set forth price waterhouse’s suggestions as to the steps necessary to effect a dividend from itc to petitioner that would avoid cana- dian withholding_tax and generate sufficient foreign tax_credits to minimize petitioner’s anticipated tax_liability for its taxable_year ended date the date memorandum stated as you requested this memorandum outlines the steps we feel are necessary to pay a dividend from intertan canada ltd canada itc to intertan inc iti petitioner and avoid the canadian withholding_tax prior to paying the dividend canada should repay all or a portion of the note payable to iti iti should then make a cash contribution to canada the purpose of this step is to in- crease canada’s paid in capital so the divi- dend can be considered a return_of_capital for canadian tax purposes this step should also be completed prior to paying the divi- dend canada should pay the dividend on or before date during the 1st quarter of the next fiscal_year iti can make a new loan to canada we feel that the steps outlined above are necessary to help prevent the internal_revenue_service from reclas- sifying the transaction as something other than a dividend and disallowing iti’s deemed paid foreign tax_credits associated with the dividend we also feel that varying the dollar amounts involved in the various steps by a significant amount say dollar_figure million will help reduce exposure the actual amounts to be paid will be determined after final projections are com- pleted it is our understanding from previous conver- sations with doug saunders that this transaction will avoid the canadian withholding_tax on date the date memorandum was sent by facsimile to mr wettlaufer on date a copy of the date memorandum was sent by facsimile to mr saunders who was in paris france after reviewing the date memorandum mr saunders suggested certain changes to the steps of the proposed transac- tion outlined in that memorandum mr saunders suggested that instead of contributing cash to itc petitioner should purchase preferred_stock from itc and itc should redeem that preferred_stock mr saunders made that suggestion because he was con- cerned that the contribution of cash described in the date memorandum would not result in paid-in capital for canadian withholding_tax purposes in that event the payment of a dividend by itc to petitioner would have the undesirable result of triggering the imposition of such a tax mr bond prepared a memorandum to petitioner’s tax file dated date date file memorandum that memorandum incorporated the suggestion made by mr saunders to avoid imposition of the canadian withholding_tax the date file memorandum stated in pertinent part we have recommended to doug saunders that intertan canada ltd canada itc pay a dividend of dollar_figure mil- lion u s to intertan inc iti petitioner our recommendation was based upon a number of scenarios regarding canada’s current_year loss and the balance in canada’s post-1986 pool of earnings_and_profits e_p we have considered the dividend’s consequences based upon e_p calculated under what we consider to be the correct methods as well as e_p calculated consistently with the methods used in prior years some of which we believe to be improper our calculations and recommen- dation are based upon the company’s best estimates of income loss for canada and iti available at this time with a dollar_figure million dividend from canada iti’s u s tax for the fiscal_year ending date will be ap- proximately dollar_figure million without the dividend and the benefit of the associated deemed paid foreign tax_credits iti’s u s tax_liability will be approximately dollar_figure million in the best case dividend scenario iti will have approximately dollar_figure million of excess_credits in order to avoid the canadian withholding_tax the company plans to structure the transaction as a return_of_capital for canadian tax purposes while still being considered a dividend for u s tax purposes the company plans to take the following action canada will borrow dollar_figure million u s from the bank and repay a portion of its debt owed to iti iti will use the dollar_figure million to purchase a new class of preferred_stock issued by can- ada canada will redeem the preferred_stock for dollar_figure million it is imperative that this step be accomplished before the end of the fiscal_year after the end of the fiscal_year iti will make a new loan to canada doug saunders believes this will permit the company to avoid the canadian withholding_tax since the transfer of funds to the u s should not constitute a dividend for canadian tax purposes whereas the u s tax laws rely more on substance the canadian tax laws rely heavily on form sometime after date and before date mr bond prepared a memorandum to petitioner’s tax file mr bond’s draft date file memorandum mr bond’s draft date file memorandum which was not finalized until date stated in pertinent part during the fiscal_year ending date canada itc will pay a dividend to iti petitioner it may be possible to avoid canadian withholding_tax on the dividend if the paid-up capital of canada can be in- creased prior to the payment of the dividend in order to increase canada’s paid-up capital before paying the dividend the transaction will be accomplished according to the following steps canada will repay the loan from iti iti will recontribute the cash to canada canada will pay the dividend iti will make a new loan to canada conclusion sec_1 the various steps involved in the transaction should be respected for u s tax purposes how- ever it will be beneficial to spread the steps over time and vary the amounts involved in each step 8mr saunders did not review mr bond’s draft date file memorandum prior to the trial in this case discussion and analysi sec_1 the dividend from canada is expected to make sig- nificant deemed paid foreign tax_credits available to iti therefore it is reasonable to expect the irs to review the transaction under the step_transaction_doctrine the irs may be able to chal- lenge the validity of the dividend and the deemed paid foreign tax_credits with two arguments the economic situations of both iti and canada are the same after transaction sic as they were before the transaction canada has an obligation due to iti both before and after the transaction in addition the cash ends up back in canada after iti makes the new loan therefore the irs may attempt to take a position stating that the entire transaction is simply a sham undertaken to gener- ate deemed paid foreign tax_credits for iti to the extent the amounts in each step of the trans- action are comparable and the length of time laps- ing between each step is short the irs will be able to build a better case for this position to gain a better understanding of the likelihood of the irs challenging the transaction under the step transaction theory we contacted larry portnoy and tom bretz pw-wnts who helped develop the series of steps to accomplish the transaction they did not think there would be a problem with the transaction structured in this manner tom bretz also suggested using different dollar amounts in each step of the transaction he also mentioned spreading the steps out over some length of time in particular he thought it important to make the new loan after the end of the fiscal_year on date prior to the actions described below which took place on that date itc’s account number itc’s royal bank account at the royal bank of canada royal bank had a balance of dollar_figure on date after the actions described below which took place on june and date itc’s royal bank account balance was the same amount as it was on date except for reductions attributable to an overdraft interest charge10 and the clearing of checks unrelated to the actions described below the balance in petitioner’s royal bank account number petitioner’s royal bank account was the same before and after the actions described below on date royal bank received a letter date letter from louis g neumann mr neumann petitioner’s vice president secretary and general counsel and itc’s vice president and secretary the date letter stated in pertinent part in confirmation of our recent conversation it is hereby requested that you affect sic the following transac- tions on behalf of intertan inc petitioner and its subsidiary intertan canada ltd itc the sum of usdollar_figure is to be advanced to intertan canada ltd by royal bank and deposited to account number the enclosed cheque dated date in the sum of usdollar_figure drawn on account number itc’s royal bank account and made payable to intertan inc is to be deposited in intertan’s account number petitioner’s 9date was canada day a federal and bank holiday in canada 10the dollar_figure overdraft interest charged to itc on date was reversed on date and new overdraft interest charges in the amounts of dollar_figure and dollar_figure were imposed royal bank account in repayment of a loan intertan’s enclosed cheque dated date in the amount of usdollar_figure is to be depos- ited into account number in combination for the issuance of intertan canada ltd preferred shares the enclosed cheque dated date in the amount of us dollar_figure drawn on account number is to then be deposited in intertan’s account number in payment for the redemption of big_number intertan canada ltd preferred shares on date pursuant to the date letter the following actions occurred a check dated date drawn upon itc’s royal bank account and payable to petitioner in the amount of dollar_figure million was presented to royal bank pursuant to the date letter royal bank deposited that check into petitioner’s royal bank account royal bank honored that check which resulted in an overdraft of dollar_figure in itc’s royal bank account itc’s overdraft as of the close of business on date royal bank permitted itc’s overdraft because pursuant to the guarantee and assignment agreement all indebtedness and liabili- ties of itc to petitioner were assigned to royal bank assign- ment and were postponed to any debt and liabilities of itc to royal bank including any funds advanced under any line of credit by royal bank to itc postponement and petitioner was required to hold in trust for and pay to royal bank any money that it received from itc petitioner and itc made a commitment to royal bank that the dollar_figure million withdrawn from itc’s royal bank account and deposited into petitioner’s royal bank account on date would be redeposited into itc’s royal bank account on date the first canadian federal and bank business_day after date in order to satisfy itc’s overdraft and pursuant to the guarantee and assignment agreement peti- tioner guaranteed itc’s overdraft to the extent of dollar_figure as part of the commitment of petitioner and of itc to redeposit into itc’s royal bank account on date the dollar_figure million check dated date and drawn on itc’s royal bank account and deposited into petitioner’s royal bank account on date petitioner agreed to return that dollar_figure million to itc in order to enable itc to satisfy itc’s overdraft a check dated date drawn upon petitioner’s royal bank account at royal bank and payable to itc in the amount of dollar_figure million was presented to royal bank pursuant to the date letter royal bank deposited that check into itc’s royal bank account a check dated date drawn upon itc’s royal bank account at royal bank and payable to petitioner in the amount of dollar_figure million was presented to royal bank pursuant to the june 11pursuant to the guarantee and assignment agreement the assignment and postponement were independent of petitioner’s guarantee under such agreement and were to remain in full force and effect even though the liability of petitioner as guarantor under that agreement may have been extinct letter royal bank deposited that check into peti- tioner’s royal bank account on date royal bank received a letter date letter from mr neumann the date letter stated in pertinent part would you please accomplish the following on behalf of intertan inc petitioner and its wholly owned subsid- iary intertan canada ltd itc the enclosed cheque in the amount of usdollar_figure drawn on intertan inc account number petitioner’s royal bank ac- count is to be deposited in intertan canada ltd account number as a loan from intertan inc to intertan canada ltd withdraw the sum of usdollar_figure from the account of intertan canada ltd account number to satisfy an overdraft owing to royal bank by intertan canada ltd on date pursuant to the date letter the following actions occurred the check enclosed with the date letter that was drawn upon petitioner’s royal bank account at royal bank and payable to itc in the amount of dollar_figure million was presented to royal bank pursuant to the date letter royal bank deposited that check into itc’s royal bank account royal bank debited itc’s royal bank account in the amount of dollar_figure million which itc had received from petitioner on date as described above as action in order to satisfy itc’s overdraft we shall refer collectively to the above-described action sec_1 through as the disputed transaction and individually as step sec_1 or as the case may be on date petitioner filed form_1120 u s corpora- tion income_tax return for its taxable_year ended date petitioner’s return with the internal_revenue_service center in austin texas in that return petitioner reported dividends received of dollar_figure of which dollar_figure million was the dividend that petitioner reported it received from itc and foreign dividend gross-up under sec_78 of dollar_figure petitioner claimed total_tax before foreign tax_credits of dollar_figure and after foreign tax_credits of dollar_figure schedule c dividends and special_deductions petitioner’s schedule c of petitioner’s return reported a dividend of dollar_figure million and a foreign dividend gross-up under sec_78 of dollar_figure in schedule j tax computation of petitioner’s return petitioner claimed foreign tax_credits of dollar_figure of which dollar_figure was attributable to the dollar_figure million dividend that petitioner reported it received from itc in 12the foreign dividend gross-up under sec_78 of dollar_figure claimed in petitioner’s return included foreign dividend gross-up under sec_78 of dollar_figure attributable to the claimed dividend from itc and dollar_figure attributable to petitioner’s belgium subsidiary 13the total_tax before and after foreign tax_credits also reflected an alternative_minimum_tax of dollar_figure and an environ- mental tax of dollar_figure petitioner’s schedule c in the fall of respondent began an examination of petitioner’s taxable years ended date and on date petitioner mailed to respondent a letter on petitioner’s letterhead entitled statement furnished under revenue_procedure which respondent received on date date disclosure letter price waterhouse had drafted that letter the date disclo- sure letter stated in pertinent part as previously disclosed to the internal_revenue_service irs in date and on date intertan inc petitioner is facing under sec_905 a potential redetermination of the foreign tax_credits claimed on its u s income_tax returns for the years ended date through date the redetermination could arise from a potential deficit in the post-1986 pool of foreign taxes for intertan canada ltd intertan canada itc in this eventuality intertan inc ’s foreign tax_credits would be required to be redetermined pursuant to sec_1_905-3t with notification made by intertan inc pursuant to sec_1_905-4t the dividends_paid by intertan canada from the through tax years are as follows tax_year type of dividend preferred_stock redemption preferred_stock redemption preferred_stock redemption amount dollar_figure deemed-paid foreign_tax_credit dollar_figure grossed-up dividend dollar_figure big_number big_number big_number big_number big_number big_number intertan canada incurred losses in the through tax years and carried them back to obtain refunds of canadian income taxes the refunds obtained are as follows tax_year for which taxes originally paid amount of refund in canadian dollar_figure exchange rate amount of refund in u s dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number the reductions to intertan canada’s post-1986 pool of foreign taxes resulting from the distributions and the refunds could create a deficit in the pool presently however it is unclear whether intertan canada’s post- pool of taxes is in fact in a deficit position the uncertainty arises from two factors first in the examination of intertan inc’s through tax returns the irs has proposed to recharacterize the date preferred_stock re- demption the taxpayer reflected the transaction as a dividend distribution but the irs has argued the instrument was debt and the distribution a repayment should the irs position be sustained there would have been no deemed_distribution of foreign taxes to reduce the post-1986 pool the examination is currently in the jurisdiction of the appellate division of the irs in addition revenue canada is currently examining intertan canada’s income_tax returns and has proposed adjustments that could significantly increase the balance of intertan canada’s pool of foreign taxes the characterization of the distribution as a repayment of debt or significant assessments by revenue canada could each independently affect intertan can- ada’s pool of foreign tax such that the pool would not have a deficit balance emphasis added footnotes omitted on date respondent accepted form 870-ad offer to waive restrictions on assessment and collection of tax defi- ciency and to accept overassessment form 870-ad which peti- tioner had signed and submitted to respondent with respect to petitioner’s taxable years ended date and with respect to petitioner’s taxable_year ended date form 870-ad reflected petitioner’s agreement to an overassessment of dollar_figure that agreement was explained in form_3610 audit statement and form_5278 statement--income tax change which were prepared on date collectively respondent’s date audit report in respondent’s date audit report respondent determined that petitioner’s income attributable to the claimed dividend from itc should be decreased by dollar_figure representing a decrease of dividends received of dollar_figure and a decrease in foreign dividend gross-up under sec_78 of dollar_figure the foreign tax_credits that petitioner claimed as a result of the claimed dividend income from itc were disallowed and peti- tioner had a loss of dollar_figure attributable to a net_operating_loss carried back from petitioner’s taxable_year ended date on date respondent issued a notice of defi- ciency notice to petitioner in that notice respondent determined that petitioner is liable for the year at issue for the accuracy-related_penalty under sec_6662 that is because respondent determined that there was an understatement of dollar_figure in petitioner’s return that was attributable to the foreign tax_credits which petitioner claimed with respect to the dollar_figure million dividend that it reported it received from itc and that that understatement is substantial within the meaning of sec_6662 and b opinion petitioner bears the burden of proving that the determina- tion in the notice is erroneousdollar_figure see rule a 290_us_111 sec_6662 imposes an accuracy-related_penalty equal to percent of the tax resulting from a substantial_understatement_of_income_tax an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in such return see sec_6662 and is substantial in the case of a corporation if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure see sec_6662 and b the amount of the understatement may be reduced to the extent that it is attributable to inter alia the tax treatment of an item for which there is or was substantial_authority see sec_6662 the substantial_authority standard is an objective standard involving an analysis of the law and the 14respondent’s examination of the year at issue began before date we conclude that sec_7491 is not applicable in the instant case application of the law to relevant facts sec_1_6662-4 income_tax regs that standard is not so stringent that a taxpayer's treatment must be one that has a greater than 50-percent likelihood of being sustained in litigation see id however the substantial_authority standard is more stringent than the reasonable basis standard as defined in sec_1 b income_tax regs sec_1_6662-4 income_tax regs there may be substantial_authority for more than one position with respect to the same item sec_1_6662-4 income_tax regs in order to satisfy the substantial_authority standard of sec_6662 a taxpayer must show that the weight of the authorities supporting the tax_return treatment of an item is substantial in relation to the weight of authorities supporting contrary treatment 91_tc_686 affd 893_f2d_656 4th cir sec_1_6662-4 income_tax regs all authorities relevant to the tax treatment of an item including the authorities contrary to the treatment are taken into account in determining whether substantial_authority exists sec_1_6662-4 income_tax regs the weight of authorities is determined in light of the pertinent facts and circumstances id the weight accorded an authority depends on its relevance and persuasiveness and the type of document providing the authority sec_1 d ii income_tax regs an authority which is materially distinguishable on its facts or otherwise inapplicable to the tax treatment at issue is not particularly relevant and is not substantial_authority id there may be substantial_authority for the tax treatment of an item despite the absence of certain types of authority id thus a taxpayer may have substantial_authority for a position even where it is supported only by a well-reasoned construction of the pertinent statutory provision as applied to the relevant facts id the amount of the understatement may also be reduced to the extent that it is attributable to inter alia an item for which the relevant facts affecting the item’s tax treatment were adequately disclosed in the return or in a statement attached to the return sec_6662 in order to satisfy the adequate_disclosure standard of sec_6662 a taxpayer must disclose the relevant facts on a properly completed form ie form_8275 disclosure statement form attached to the return or to a qualified_amended_return sec_1_6662-4 income_tax regs in revproc_94_69 1994_2_cb_804 revenue_procedure the internal_revenue_service irs promulgated procedures under which certain taxpay- er sec_15 may meet the requirements for adequate_disclosure under 15the parties do not dispute that petitioner is the type of taxpayer to which the rules of revproc_94_69 apply sec_6662 under revproc_94_69 a qualifying taxpayer may submit a statement to the irs which will qualify as adequate_disclosure under sec_6662 and the regulations thereunder if inter alia the statement discloses information that reasonably may be expected to apprise the internal_revenue_service of the identity of the item its amount and the nature of the controversy or potential contro- versy revproc_94_69 sec_3 c b pincite if the disputed transaction is a tax_shelter within the meaning of sec_6662 a taxpayer may not avoid liability for the accuracy-related_penalty by adequately disclos- ing the transaction in question sec_6662 moreover in the case of a tax_shelter in order to avoid liabil- ity for the accuracy-related_penalty a taxpayer not only must demonstrate that there is or was substantial_authority for the tax_return treatment of the transaction in question but also must prove that it reasonably believed that that treatment is more_likely_than_not the proper treatment sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer's efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reli- ance on the advice of a professional such as an accountant does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demonstrate that its reliance on the advice of a professional concerning substantive tax law was objectively reasonable 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_ 39_f3d_402 2d cir affg tcmemo_1993_480 in the case of claimed reliance on the accountant who prepared the taxpayer's tax_return the taxpayer must establish that correct information was provided to the accountant and that the item incorrectly omitted claimed or reported in the return was the result of the accountant's error 68_f3d_868 5th cir affg tcmemo_1993_634 94_tc_473 70_tc_158 in the instant case respondent determined that there was an understatement of dollar_figure in petitioner’s return that was attributable to the foreign tax_credits which petitioner claimed with respect to the dollar_figure million dividend that it reported it received from itc and that that understatement is substantial within the meaning of sec_6662 and b in support of that determination respondent advances two alternative positions first respondent argues the disputed transaction is a tax_shelter within the meaning of sec_6662 petitioner’s treatment of the disputed transaction in peti- tioner’s return is not supported by substantial_authority petitioner did not reasonably believe that its treatment of the disputed transaction was more_likely_than_not the proper treat- ment and petitioner did not have reasonable_cause for or act in good_faith with respect to its treatment of the disputed trans- action in petitioner’s return alternatively respondent argues that even if the disputed transaction were not a tax_shelter within the meaning of d c ii petitioner’s treatment of the disputed transaction is not supported by sub- stantial authority the relevant facts affecting the tax treat- ment of the disputed transaction were not adequately disclosed in petitioner’s return or in the date disclosure letter and petitioner did not have reasonable_cause for or act in good_faith with respect to its treatment of the disputed transaction in petitioner’s return respondent’s alternative position with respect to respondent’s position that the disputed transaction is a tax_shelter within the meaning of sec_6662 petitioner argues that the disputed transac- tion did not have any of the common indicia of a tax_shelter eg marketing by a promoter dissemination of a confidential prospectus and a special fee or premium paid to a promoter according to petitioner the disputed transaction was nothing more than normal dividend planning that was typical of multina- tional companies like petitioner we need not resolve the parties’ dispute over whether the disputed transaction is a tax_shelter within the meaning of sec_6662 that is because assuming arguendo that we were to accept petitioner’s argument and find that the disputed transaction is not a tax_shelter under that section on the record before us we accept respondent’s alternative position that petitioner is nonetheless liable for the accuracy-related_penalty under sec_6662 with respect to respondent’s argument under respondent’s alternative position that there is and was no substantial author- ity for petitioner’s tax treatment of the disputed transaction petitioner counters that its reporting of the disputed transac- tion in petitioner’s return was mandated by the provisions of code sec_301 and sec_302 on the record before us we reject petitioner’s position in structuring and implementing the disputed transaction petitioner was not motivated by any nontax business_purpose petitioner’s sole intention was to generate a tax_benefit in the form of foreign tax_credits the disputed transaction resulted in no change in the economic position of either petitioner or itcdollar_figure petitioner did not have any benefits or burdens associ- ated with the preferred_stock that itc purportedly issued to it the purported issuance to petitioner of itc’s preferred_stock was but one fleeting transitory step in the disputed transaction that was undertaken so that itc could purportedly immediately redeem that stock thereby enabling petitioner to claim that such redemption resulted in a dividend to it under sec_302 and 16with respect to whether the disputed transaction resulted in any change in the economic position of petitioner or itc mr saunders testified as follows q intertan canada’s itc’s financial position before this transaction began was exactly the same as it was after this transaction began correct a q that’s correct intertan u s ’s petitioner’s financial position before this transaction began was exactly the same as its financial condition after this transaction began yes a q except for the deemed foreign tax_credits other than--of course other than for tax benefits it was the same right a yes dollar_figure on the record before us we find that the disputed trans- action including the purported issuance to petitioner of itc’s preferred_stock and the purported redemption by itc of that stock should be disregarded for tax purposes on that record we further find there was no itc preferred_stock owned by peti- tioner that could have been redeemed by itc on the record before us we conclude that sec_302 and sec_301 have no applica- tion to and do not constitute substantial_authority under sec_6662 and the regulations thereunder for petitioner’s tax treatment of the disputed transaction in addition to relying on sec_302 and sec_301 as substan- tial authority for its tax treatment of the disputed transaction petitioner relies on estate of 203_f2d_812 9th cir affg 17_tc_781 and 158_f2d_340 7th cir affg 4_tc_870 both of those cases involved the declaration of a dividend and not the purported issuance and the purported immediate redemption of stock under sec_302 estate of crellin and soreng are materially distinguishable from the instant case and do not constitute substantial_authority for 17instead of having petitioner purportedly contribute money to itc and having itc declare a dividend payable to petitioner as two steps of the transaction in question the steps of the disputed transaction consisting of the purported issuance of itc’s preferred_stock and the purported immediate redemption of that stock were used in order to help avoid the canadian nonresi- dent withholding_tax on dividends petitioner’s tax treatment of the disputed transaction sec_1_6662-4 income_tax regs on the record before us we find that petitioner has failed to carry its burden of showing that there is or was substantial_authority within the meaning of sec_6662 and the regulations thereunder for the position that it took in peti- tioner’s return with respect to the disputed transactiondollar_figure we conclude that the amount of the understatement attributable to the disputed transaction is not reduced under sec_6662 with respect to respondent’s argument under respondent’s alternative position that there was no adequate_disclosure of the relevant facts affecting the tax treatment of the disputed transaction in petitioner’s return or in the date disclosure letter respondent contends that petitioner 18petitioner also argues that even if the purported issu- ance and the purported immediate redemption of itc’s preferred_stock lacked economic_substance or are otherwise disregarded for tax purposes there nonetheless is substantial_authority for treating the remaining steps of the disputed transaction as a dividend from itc to petitioner on the record before us we reject that argument the disputed transaction did not involve the declaration of a dividend by itc to petitioner if we were to disregard the purported issuance and the purported immediate redemption of itc’s preferred_stock the steps of the disputed transaction that would remain are a purported loan by royal bank to itc a purported repayment by itc to petitioner of an outstanding loan from petitioner to itc and a purported loan by petitioner to itc in order to pay off the purported loan by royal bank to itc petitioner cites no authority or facts that would support the recharacterization of those remaining steps as a dividend did not attach form_8275 to petitioner’s return as required by sec_1_6662-4 and income_tax regs and the date disclosure letter failed to provide information that reasonably could have been expected to apprise the irs of the nature of the controversy or potential controversy that the disputed transaction raised petitioner does not dispute respon- dent’s position concerning petitioner’s failure to attach form_8275 to petitioner’s return but disputes respondent’s position concerning the date disclosure letter according to respondent the date disclosure letter failed to disclose that the purported dividend was paid solely to generate deemed foreign tax_credits the funds to pay the dividend were furnished by rbc royal bank the dividend was prearranged to be and was returned by petitioner to itc the next business_day etc petitioner counters that the date disclosure letter qualifies as a qualified_amended_return under revproc_94_69 because it contained information that reasonably could have been expected to apprise the irs of the nature of the controversy or potential controversy that the disputed transac- tion raised according to petitioner the date disclosure letter disclosed the preferred_stock redemption its treatment of the proceeds of the redemption the amount of the proceeds and the fact that respondent was currently challenging petitioner’s characterization of a prior itc preferred_stock redemption petitioner maintains that the information set forth in the date disclosure letter was sufficient under revproc_94_69 to constitute adequate_disclosure of the disputed transaction under sec_6662 and the regulations thereunder on the record before us we agree with respondent that the date disclosure letter did not reasonably apprise the irs of the nature of the controversy or potential controversy that the disputed transaction raised as required by revproc_94_69 the only potential controversy revealed in that letter was a redetermination of the foreign tax_credits claimed by petitioner because of a potential deficit in itc’s post-1986 pool of foreign taxes itc’s pool of foreign taxes dollar_figure the date disclosure letter by failing to disclose all the steps of the disputed transaction did not provide informa- tion that reasonably could have been expected to apprise the irs that petitioner and itc engaged in the disputed transaction solely to generate foreign tax_credits the terms of the guarantee and assignment agreement required that any money received by petitioner from itc be held in trust for and paid 19the reason for a possible redetermination of itc’s pool of foreign taxes disclosed in the date disclosure letter was the possibility that for reasons undisclosed by the record a prior claimed dividend from itc to petitioner would be charac- terized as a repayment of a loan and a reassessment by canada of itc’s canadian taxes over to royal bank on date itc purportedly bor- rowed dollar_figure million from royal bank on date itc purportedly used that dollar_figure million to make a payment to petitioner on an outstanding loan from petitioner to itc on date petitioner purportedly used the dollar_figure million that it re- ceived from itc in order to make a purported purchase of itc’s preferred_stock on date the next bank business_day after date petitioner purportedly lent itc the dollar_figure million that it received from itc on date in the purported redemption of itc’s preferred_stock and on date the next bank business_day after date itc repaid the dollar_figure million that it purportedly borrowed from royal bank on date on the record before us we find that petitioner has failed to carry its burden of proving that it adequately disclosed within the meaning of sec_6662 the regulations thereunder and revproc_94_69 the relevant facts affecting the tax treatment of the disputed transaction in petitioner’s return or in the date disclosure letter assuming arguendo that we had found that the disputed transaction was not a tax_shelter within the meaning of section 20as noted above the purported redemption of itc’s pre- ferred stock was disclosed in the date disclosure letter however none of the remaining steps of the disputed transaction was disclosed in that letter d c ii we conclude that the amount of the understate- ment attributable to the disputed transaction would not be reduced under sec_6662 with respect to respondent’s argument under respondent’s alternative position that petitioner did not have reasonable_cause for or act in good_faith with respect to its treatment of the disputed transaction in petitioner’s return petitioner counters that petitioner relied generally on price waterhouse for tax compliance and tax planning that the disputed transaction was based upon recommendations that price waterhouse made and that price waterhouse prepared petitioner’s return accord- ing to petitioner it was reasonable for it to rely upon price waterhouse’s advice because mr saunders knew that price water- house was a reputable accounting firm with expertise in tax matters respondent contends that petitioner failed to provide price waterhouse all of the necessary information regarding the dis- puted transaction including the following the funds for the purported dividend were to be pro- vided by an overdraft of itc’s rbc royal bank account guaranteed by petitioner that preferred_stock would be purportedly issued and redeemed on the same day and that petitioner had committed to rbc to return the purported dividend to itc’s rbc account the next business_day in addition mr bond testi- fied that he did not know if pw price waterhouse was aware of petitioner’s guarantee of itc’s debts to rbc respondent further contends that even if petitioner had provided price waterhouse all the necessary information regarding the disputed transaction petitioner failed to follow the advice given by price waterhouse to petitioner because petitioner failed to vary the amount_involved in each step of the disputed transaction and spread those steps over some length of time with respect to respondent’s contention that petitioner did not provide price waterhouse all the necessary information regarding the disputed transaction on the instant record we agree with respondent at trial mr bond testified that he did not know whether anyone at price waterhouse was aware of the guarantee and assignment agreement at the time price waterhouse was advising petitioner concerning the disputed transaction the disputed transaction as initially proposed by price waterhouse and as modified by mr saunders required as the initial step of that transaction that itc make a payment to petitioner on an outstanding loan from petitioner to itc under the guarantee and assignment agreement any payment by itc to petitioner shall be received in trust for the royal bank and paid over to the bank on the record before us we find that petitioner has failed to establish that price waterhouse was aware of the foregoing guarantee and assignment agreement at the time price waterhouse was advising petitioner about the disputed transaction or at the time price waterhouse was preparing petitioner’s return in addition to failing to establish that petitioner made price waterhouse aware of the provisions of the guarantee and assignment agreement that would apply if the disputed transaction were effected on the record before us we find that petitioner has failed to establish that it made price waterhouse aware at the time price waterhouse was advising petitioner about the disputed transaction or at the time price waterhouse was prepar- ing petitioner’s return that step sec_4 and ie peti- tioner’s relending dollar_figure million to itc and itc’s using that dollar_figure million to repay the dollar_figure million that it borrowed from royal bank on date were to and did take place on the next canadian bank business_day ie date after date the date on which step sec_1 and were effected ie itc’s purportedly borrowing dollar_figure million from royal bank to make a payment to petitioner on an outstanding loan from petitioner to itc the purported issuance of itc’s preferred_stock to peti- tioner in exchange for that dollar_figure million and itc’s purported redemption of that preferred_stock for that dollar_figure million not only did petitioner not provide price waterhouse all the necessary information regarding the disputed transaction on the record before us we find that petitioner failed to follow the advice that price waterhouse gave it based upon the information 21date was a bank holiday in canada that petitioner made available to price waterhouse at the time the disputed transaction was being planned the date memorandum from mr bond to mr wettlaufer petitioner’s and itc’s senior vice president for finance and administration advised petitioner that varying the dollar amounts involved in the various steps by a significant amount say dollar_figure million will help reduce exposure to the irs’s reclassifying the transaction as something other than a dividend and disallowing itc’s deemed paid foreign tax_credits associated with the dividend petitioner did not follow that advice the dollar amount in each step of the disputed transaction was the same ie dollar_figure million mr saunders testified that he did not recall why petitioner failed to vary the amounts involved in the various steps of the disputed transaction as price waterhouse advised it to do in the date memorandum mr bond’s draft date file memorandum also advised petitioner that the dollar amount in each step of the disputed transaction should be varied in addition that memorandum advised petitioner that the steps of the disputed transaction 22it is significant that the date memorandum from mr bond to mr wettlaufer did not even outline the steps of the disputed transaction as they occurred instead that memorandum referred to itc’s making a payment to petitioner on an outstanding loan a cash contribution to itc by petitioner the declaration of a dividend by itc to petitioner and petitioner’s making a new loan to itc in the first quarter of the next fiscal_year should be spread out over some length of time dollar_figure mr bond’s draft date file memorandum gave the foregoing advice to petitioner for the following reasons set forth in that memoran- dum the economic situations of both iti petitioner and canada itc are the same after transaction sic as they were before the transaction canada has an obli- gation due to iti both before and after the transac- tion in addition the cash ends up back in canada after iti makes the new loan therefore the irs may attempt to take a position stating that the entire transaction is simply a sham undertaken to generate deemed paid foreign tax_credits for iti to the extent the amounts in each step of the transaction are compa- rable and the length of time lapsing between each step is short the irs will be able to build a better case for this position petitioner did not follow the advice in mr bond’s draft date file memorandum the dollar amount in each step of the disputed transaction was the same ie dollar_figure million moreover the first three steps of the disputed transaction ie itc’s purportedly borrowing dollar_figure million from royal bank to make a payment to petitioner on an outstanding loan from petitioner to itc the purported issuance of itc’s preferred_stock to peti- tioner in exchange for that dollar_figure million and itc’s purported redemption of that preferred_stock for that dollar_figure million occurred 23it is significant that mr bond’s draft date file memorandum did not even outline the steps of the disputed trans- action as they occurred instead that memorandum referred to itc’s making a payment to petitioner on an outstanding loan a cash contribution to itc by petitioner the declaration of a dividend by itc to petitioner and petitioner’s making a new loan to itc virtually simultaneously on date and the last two steps ie petitioner’s relending dollar_figure million to itc and itc’s using that dollar_figure million to repay the dollar_figure million that it borrowed from royal bank on date occurred virtually simultaneously on date the next canadian bank business_day if as petitioner claims it relied on price waterhouse’s advice set forth in the date memorandum and in mr bond’s draft date file memorandum it seems to us that petitioner would have followed such advice or would have been able to explain why it ignored such advice which it has not the date file memorandum from mr bond is the only written memorandum from price waterhouse personnel that sets forth the steps of the disputed transaction as they occurred however that memorandum did not provide any advice by price waterhouse about the tax consequences of those steps instead the date file memorandum merely set forth what peti- tioner intended to do as follows in order to avoid the canadian withholding_tax the company plans to structure the transaction as a return_of_capital for canadian tax purposes while still being considered a dividend for u s tax purposes the company plans to take the following action canada will borrow dollar_figure million u s from the bank and repay a portion of its debt owed to iti iti will use the dollar_figure million to purchase a new class of preferred_stock issued by canada canada will redeem the preferred_stock for dollar_figure million it is imperative that this step be accomplished before the end of the fiscal_year after the end of the fiscal_year iti will make a new loan to canada doug saunders believes this will permit the company to avoid the canadian withholding_tax since the transfer of funds to the u s should not constitute a dividend for canadian tax purposes whereas the u s tax laws rely more on substance the canadian tax laws rely heavily on form the only advice in the date file memorandum is attrib- uted to mr saunders and concerns the canadian withholding_tax issue with respect to respondent’s argument under respondent’s alternative position that petitioner did not have reasonable_cause for or act in good_faith with respect to its treatment of the disputed transaction in petitioner’s return petitioner further counters that it relied on oral advice mr wolf’s alleged oral advice given by mr wolf the price waterhouse partner responsible for price waterhouse’s review and recommenda- tion to mr saunders in this connection mr saunders testi- fied that mr wolf orally advised him that the disputed transac- tion would be respected if challenged by respondent the only evidence of mr wolf’s alleged oral advice is mr saunder’s uncorroborated testimony which was self-serving to petitionerdollar_figure 24at the time of the trial in this case mr saunders was continued petitioner did not call mr wolf to testify about mr wolf’s alleged oral advice we presume that petitioner did not call mr wolf as a witness because his testimony would have been unfavor- able to petitioner’s position in this case 6_tc_1158 affd 162_f2d_513 10th cir we are unwilling to rely on mr saunders’ testimony regarding mr wolf’s alleged oral advice on the record before us we find that petitioner has failed to establish that it provided all the necessary information concerning the disputed transaction to price waterhouse on that record we further find that petitioner has failed to establish that it followed the advice of price waterhouse with respect to the disputed transaction on the record before us we find that petitioner has failed to carry its burden of proving that there was reasonable_cause for and that it acted in good_faith with respect to the underpayment in this case based upon our examination of the entire record before us we find that petitioner has failed to carry its burden of estab- lishing that petitioner is not liable for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of petitioner and respondent that are not discussed herein and we continued performing services for petitioner under a consulting arrange- ment find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
